 DECISIONS OF NATIONAL LABOR RELATIONS BOARDShop-Rite Supermarket, Inc. and Amalgamated Meat-cutters and Butcher Workmen of North America,Local 117, affiliated with Amalgamated Meatcut-ters and Butcher Workmen of North America,AFL-CIO. Case 5-CA-8190August 18, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn May 24, 1977, Administrative Law Judge AlvinLieberman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief. General Counsel filed cross-exceptions and a supporting brief and a brief inresponse to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Shop-RiteSupermarket, Inc., Baltimore, Maryland, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Watt Products,Inc.. 91 NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.I General Counsel has excepted to the Administrative Law Judge'sfailure to find that Respondent on September 18, 1976, through SupervisorConstantine Chrysovergis, unlawfully created the impression of surveillanceof employees' union activities. We find it unnecessary to pass on thisallegation since an additional violation finding to this effect would becumulative3 In accordance with Trading Porn, Inc., 219 NLRB 298 (1975), and TheKroger Co., 228 NLRB 149 (1977), we date the bargaining order fromSeptember 13, 1976. the date the unfair labor practice campaign com-menced. Chairman Fanning would find that the bargaining obligation aroseon September 10, 1976, the date the Union requested Respondent torecognize and bargain with it and was refused.DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Administrative Law Judge: Thehearing in this proceeding, with all parties represented, washeld before me in Baltimore, Maryland, on January 19 and20, 1977, upon the General Counsel's complaint datedNovember 4, 1976,1 and Respondent's answer.2In general,the issues litigated were whether Respondent violatedSection 8(a)(1), (3), and (5) of the National LaborRelations Act, as amended (Act).3More particularly, thequestions for decision are as follows:The complaint was issued pursuant to an amended charge filed onlOctober 22, 1976.: During the hearing the answer was amended to admit par. 4 of thecomplaint insofar as it relates to Bernard Geher.3 Set forth below are the relevant provisions of the sections of the Act towhich reference has been made in the text:Sec. 8(a) It shall be an unfair labor practice for an employer-(I) to interfere with, restrain, or coerce employees in the exercise ofthe rights guaranteed in section 7:(3) by discrimination in regard to hire or tenure of employment ...to encourage or discourage membership in any labor organization(5) to refuse to bargain collectively with the representatives of hisemployees, subject to the provisions of section 9(a).Insofar as pertinent. Secs. 7 and 9(a) are as follows:Sec. 7. Employees shall have the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection, and shall also have the right to refrain from any or all ofsuch activities....Sec. 9(a) Representatives designated or selected for the purposesof collective bargaining by the majority of the employees in a unitappropriate for such purposes, shall be the exclusive representatives ofall the employees in such unit for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, or otherconditions of employment ....231 NLRB No. 72500 SHOP-RITE SUPERMARKET1. Is Constantinos Chrysovergis (Gus)4a supervisorwithin the meaning of Section 2(1 1) of the Act? 52. Did Respondent violate Section 8(a)(1) of the Actby, as the complaint alleges, interrogating and threateningemployees; creating the impression that their union activitywas under surveillance; and offering them wage increasesto induce them to cease supporting Amalgamated Meatcut-ters and Butcher Workmen of North America, Local 117(Union)?63. Did Respondent violate Section 8(a)(3) of the Act bydischarging Lillian Gauger?4. Did the Union represent a majority of Respondent'smeat department employees when it requested recognitionand bargaining on their behalf?5. Assuming an affirmative answer to question 4, didRespondent violate Section 8(a)(5) of the Act by refusingto recognize and bargain with the Union?6. Assuming an affirmative answer to question 5,should a bargaining order issue?Upon the entire record,7upon my observation of thewitnesses and their demeanor while testifying, and havingtaken into account the arguments made and the briefssubmitted,R I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent, a Maryland corporation, is engaged atBaltimore, Maryland, in the retail grocery business. Duringthe year ending on November 3, 1976, a representativeperiod, Respondent's gross volume of business exceeded$500,000. During the same period, Respondent purchased,from vendors located outside the State of Maryland,merchandise valued in excess of $50,000. Accordingly, Ifind that Respondent is engaged in commerce within themeaning of the Act and that the assertion of jurisdictionover this matter by the National Labor Relations Board(Board) is warranted.Having been repeatedly referred to at the heanng as "Gus." Constanti-nos Chrysovergis will be similarly referred to in this Decision.I Sec. 2(11 I) of the Act is as follows:Sec. 2. When used in this Act-(I11) The term "supervisor" means any individual having authority,in the interest of the employer, to hire, transfer, suspend, lay off, recall,promote, discharge, assign, reward, or discipline other employees, orresponsibly to direct them, or to adjust their grievances, or effectively torecommend such action, if in connection with the foregoing the exerciseII. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofthe Act.III. INTRODUCTIONBriefly, this case is concerned with the Union's requestfor recognition as the collective-balgaining representativeof Respondent's meat department employees and forbargaining on their behalf, to which Respondent did notaccede, and certain subsequent events. Included among thelatter, the complaint alleges, were violations of Section8(a)(1) of the Act9engaged in by Bernard Geher,Respondent's president, and Gus, its meat departmentmanager, who, the complaint avers, is a supervisor. Alsoamong the events following the Union's bargaining requestwas the discharge of employee Lillian Gauger, assertedly inviolation of Section 8(aX3).The General Counsel contends ' that Respondent'srefusal to recognize and bargain with the Union consti-tuted an infraction of Section 8(aX5) of the Act. To remedythis, as well as Respondent's claimed violation of Section8(a)(1) and (3), set forth in the complaint as having beenundertaken "to undermine the Union's status as collective-bargaining representative" and as having been "so exten-sive and pervasive ...as to render impossible ...a freeand fair election," the General Counsel urges that, inaddition to the usual cease-and-desist order, a bargainingorder issue.Respondent has denied the commission of the unfairlabor practices alleged in the complaint and has alsodenied that Gus is a supervisor. Respecting the GeneralCounsel's plea that a bargaining order be entered,Respondent's position is that, even were it to be found thatit violated the Act, the violations would not warrant theimposition of such a remedy, nor would they, as Respon-dent states on brief, "preclude the holding of a fair, reliableelection."of such authority is not of a merely routine or clerical nature, butrequires the use of independent judgment.6 The Union's full designation appears in the caption.7 Issued simultaneously is a separate order [omitted from publication]correcting inadvertent errors in the stenographic transcript of this proceed-ing.I Although all the arguments of the parties and the authorities cited bythem, whether appearing in their briefs or made orally at the hearing, maynot be discussed, each has been carefully weighed and considered.9 The nature of these claimed violations appears above in my statementof the principal questions for decision.i' Although represented, the Union made no opening statement at thehearing, nor did it submit a brief. I assume, however, that its position is thesame as the General Counsel's.501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. PRELIMINARY FINDINGS AND CONCLUSIONS11A. Respondent's BusinessRespondent operates a retail supermarket in Baltimore,Maryland, in which meats, groceries, and related merchan-dise are sold. Its store is departmentalized and consists ofgrocery and meat departments, each having a separatemanager. In the meat department there is a meat room inwhich fresh meat is cut, wrapped, and prepared for sale; alunch meat case; and a delicatessen section, referred to athearing as the "deli."The delicatessen section, located in the rear of the store,is not a self-service unit. A clerk is stationed behind acounter over which orders are given by customers formerchandise sold in that section. When necessary in fillingorders for sliced meat, the clerk operates an electric slicingmachine.The slicing machine poses a danger to its operator.Unless care and attention is given to its operation, theoperator's fingers may be cut.As Bernard Geher, Respondent's president, testified inthis regard, "You have to concentrate when you are slicingthe meat otherwise your fingers are going to go with it."Confirming this, Debra Botler, who at all material timeswas a deli clerk, related that it is "dangerous ... tooperate the machine while ...talking to someone"; thatin operating the machine, the operator had "to give it ...undivided attention"; that while operating the machine shehad "cut [herself] quite a few times when [she] was talkingand not paying attention to what [she] was doing"; andthat on one such occasion, Geher "told [her] to watch it[and] to put [her] mind on the machine."Injuries to operators of the slicing machine haveoccurred in the past. In some cases, these injuries were soserious as to require the injured deli clerk to obtaintreatment at a hospital. As plaintively put by Geher, "theproblem of taking [the injured worker] to the hospital,stitching the fingers" is one which he did not want toexperience again.B. Respondent's Meat Department EmployeeClassificationsConstantinos Chrysovergis (Gus) is the manager ofRespondent's meat department. The other people workingin the meat department are classified as meatcutters, meatwrappers, and delicatessen clerks.C. The Status of Constantinos Chrysovergis (Gus)The General Counsel and Respondent are sharplydivided on the question of Gus' status. The formercontends that he is a supervisor and the latter that he is anemployee.Attributing them to Gus' conduct, the complaint allegesseveral violations of Section 8(a)(1) of the Act byRespondent. If Gus is a supervisor then, on well-settled" The purpose of these findings and conclusions is to furnish a frame ofreference within which to consider the facts relating to Respondent's allegedunfair labor practices and to the conclusions to which they may give rise. Tothe extent that the contentions of the parties relate to the findings andconclusions made here, they will be treated here, although they, as well asthe findings and conclusions, may again be considered in other contexts.principles, Respondent is liable for his activity in thisregard.As already noted, Gus is the manager of Respondent'smeat department. He referred to himself as "the head manon the place." In like vein, Bernard Geher, Respondent'spresident, described Gus as being "in charge of the whole[meat] department" and the person who "keep[s] ... themeat department running."Gus, alone, orders all the meat for the department.Bernard Geher, Respondent's president, sets the prices atwhich the meat ordered by Gus is to be sold. However, Gushas the "authority," as Geher testified, to inform him whenparticular cuts of meat are not selling well. Geher furthertestified, upon receiving such information from Gus, he,without more, "lower[s] the price."Gus directs the meat department employees in their day-to-day duties. He has told an employee which day was tobe her day off and grants employees permission to leavework early for sickness or other reasons. Gus also selectsemployees for overtime work when, in his judgment, suchwork is necessary.12Gus' authority to hire or discharge employees was notshown by a preponderance of the evidence. However, theevidence does establish that, in at least two instances whenemployees were hired on a trial basis, during which theywere required to demonstrate their ability to work in themeat department, Gus determined that they were suffi-ciently competent to be continued in Respondent's employ.Accordingly, Gus recommended to Geher that this be doneand Geher adopted his recommendation.Like all people who work in the meat department, Guswears a white uniform, punches a timeclock, and is hourlyrated. However, his rate of pay is substantially higher thanthe other people in the department. Thus, he is paid $6.90an hour whereas the rank-and-file meatcutters receive $5an hour and the meat wrappers $3.Gus performs work also performed by other people whowork in the meat department. In this regard, as Geher,Respondent's president, related, Gus spends "60 to 65percent of [his] time" cutting meat and putting the cutmeat in trays. Gus also participates in cleaning the meatroom. In doing this, however, Gus selects other employeesto work with him.On the basis of the foregoing, it is my opinion that Guspossesses sufficient indicia of supervisory authority to beclassified as a supervisor. In many similar situations meatdepartment managers having attributes and authoritypossessed by Gus have been held to be supervisors. See, for-example, Bedford Discounters, Inc., 204 NLRB 509, 511-512 (1973); Angeli's Super Valu, 197 NLRB 85, 86 (1972);John H. Scheidel, Inc., 193 NLRB 489, 490-491 (1971);Agawam Food Market, Inc., d/b/a The Food Mart, 162NLRB 1420, 1424 (1967); and Nitro Super Market, Inc.,161 NLRB 505, 506, 509-511 (1966).Accordingly, I conclude that Gus is a supervisor withinthe meaning of the Act.12 Regarding overtime, Gus testified that before directing employees towork overtime he "walkls] up ... and [tells) the boss (Geher) 'I think wecan say tonight a couple hours ... to .. catch up for tomorrow.' [Geher]says to go ahead. [Geher does ] that all the time when I ask him."502 SHOP-RITE SUPERMARKETIn support of its contrary position-that Gus is anemployee-Respondent places principal reliance on threefactors-the Union's inclusion of meat department manag-ers in contracts it has with other supermarkets; 13 Gus' lackof authority to hire or discharge employees; and hisperformance of rank-and-file work, at which, I have found,he spends about 65 percent of his time. These are notdetractive of Gus' supervisory status.Thus, the Union's inclusion of meat department manag-ers in contracts with supermarkets does not preclude afinding that a meat department manager is a supervisor, ifwarranted by the facts, anymore than such a finding wouldbe precluded by a union's consent, in a representationproceeding, to the inclusion of a supervisor in a bargainingunit. That there is no preclusion in such a situation is wellsettled. Furr's Inc. v. N.L.R.B., 381 F.2d 562, 566 (C.A. 10,1967), cert. denied 389 U.S. 480 (1967), N.LR.B. v. Elliot-Williams Co., Inc., 345 F.2d 460, 463 (C.A. 7, 1965);N. L R.B. v. Montgomery Ward & Co., Inc., 242 F.2d 497,501 (C.A. 2, 1957), cert. denied 355 U.S. 829 (1957).The second factor on which Respondent relies to bolsterits argument that Gus is not a supervisor is his spendingmore than half his time in the performance of rank-and-filework. Concerning this, the Board has held that "the merefact. ..that a supervisor spends a large part of his time inthe performance of manual labor does not necessarilyaffect his status as a supervisor." The Wilson TransitCompany, 80 NLRB 1476, 1478 (1948).14The final factor relied on by Respondent, in disputingGus' status as a supervisor, is his lack of authority to hireor discharge employees. However, as was stated in MaxamBuffalo, Inc., d/b/a Maxam, 139 NLRB 1040, 1041, 1053(1962), "authority to hire and discharge ...is not a sinequa non of a supervisor."D. The Appropriate Unit and its ComplementThe complaint alleges that "a unit consisting of all meatdepartment employees, including fish and delicatessenclerks, cutters, weighers, and wrappers employed byrespondent ..., but excluding all other employees,guards, and supervisors as defined in the Act, is appropri-ate for the purpose of collective-bargaining."At the hearing, Respondent conceded that the foregoingunit would be appropriate if it "included [the meatdepartment manager] by specific references." The meatdepartment manager, having been found to be a supervi-sor, cannot, as is well settled, be included in the unit.In addition to Respondent's concession as to theappropriateness of the unit set forth in the complaint, theparties stipulated that at all material times there were eightpeople working in Respondent's meat department.':' In this regard. it seems to be the case that the Union representsemployees in units which include meat department managers." In this connection, the Board found individuals to be supervisorsnotwithstanding that they spent "the major .. portion of their time [in onecase 90 percent I in manual work." Steetleld Equipment Cotnpa.v, Inc.. 76NLRB 831. 833 (1948).is All dates hereinafter mentioned without stating a year fall within 1976.E. The Union's Majority and Its BargainingRequestAt a meeting conducted by Sam Pitarra, an organizer forthe Union, on August 30, 1976,'5four employees whoworked in Respondent's meat department, JosephineShaw, Dorothy Maddox, Debra Botler, and Lillian Gau-ger,'6signed cards authorizing the Union to act as theircollective-bargaining agent. A fifth employee, RobertHicks, did so on September 8. There being, as I have earlierfound, a total of eight employees working in Respondent'smeat department, the union at this point, and at all othermaterial times, represented a majority of those employees.On September 10, Pitarra informed Bernard Geher,Respondent's president, that a majority of Respondent'smeat department employees had signed authorizationcards and requested that Respondent bargain with theUnion. Geher refused to do so in the absence of a victoryby the Union in a Board-conducted representation elec-tion.Following Geher's refusal to bargain with the Union,Pitarra sought assistance in obtaining the Union's recogni-tion by Respondent from Gilbert Feldman, the vicepresident of the Retail Store Employees Union (RetailUnion).'7Feldman agreed to intercede with Geher on theUnion's behalf.Accordingly, about 11 a.m. on September 13, Feldmanwent to Respondent's premises to talk to Geher aboutrecognizing the Union. However, Geher was not in thestore, having earlier departed to appear as a witness in alegal proceeding. Upon learning this, Feldman left hisname and telephone number with a man in Geher's office.About an hour later, Geher returned to Respondent'sstore and called Feldman. Feldman informed Geher thathe had been asked by Pitarra, an organizer for the Union,to speak to him about recognizing the Union and, inessence, he requested Geher to recognize the Union.Responding to this request, Geher, in effect, reiteratedwhat he had earlier said to Pitarra concerning thecircumstances under which Respondent would recognizeand bargain with the Union; i.e., that Respondent woulddo so upon the Union's victory in a Board-conductedelection.V. THE ALLEGED UNFAIR LABOR PRACTICESA. Facts, Contentions, and Conclusions ConcerningRespondent's Alleged Violations of Section 8(a)(3) ofthe Acti. ContentionsThe complaint alleges, and the answer denies, thatRespondent's discharge of Lillian Gauger was violative ofSection 8(aX3) of the Act. The facts concerning Gauger'sdischarge are substantially undisputed. What is in dispute16 As already noted, Gauger's later discharge is alleged in the complaintas having been violative of Sec. 8(aX3).7 On January 1. 1976, Respcndent and the Retail Union entered into acollective agreement, negotiated in part by Feldman. covering the employ-ees in Respondent's grocery department. Feldman and Geher are wellknown to each other and. apparently. they enjo) a good relationship.503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDis Respondent's motive for the discharge. The GeneralCounsel contends that Gauger was discharged because ofher membership in the Union. Respondent, on the otherhand, argues that it did not know, until a few days after herdismissal, that Gauger was an adherent of the Union andthat she was discharged because she interfered with thework of the deli clerk.2. FactsGauger was hired as a meat wrapper in 1975. She wasdischarged on September 13, 1976, and rehired some 3weeks later. At the time of the hearing in this proceeding,which was held on January 19 and 20, 1977, Gauger wasstill in Respondent's employ.On August 30, Gauger, Debra Botler, Respondent's deliclerk, and other employees of Respondent attended aunion meeting and there she and Botler signed unionauthorization cards. Gauger and Botler also attended theunion meeting held on September 8.As earlier found, Bernard Geher, Respondent's presi-dent, left the store during the morning of September 13.Upon his return about noon, he saw Gilbert Feldman'smessage. 18Before calling Feldman, however, Geher saw DorothyMaddox, a meat department employee, leave the lunchmeat case she was stocking, enter the deli section, andengage Botler, the deli clerk, in conversation. While talkingto Maddox, Botler was waiting on customers and operatingthe slicing machine.After watching this for several minutes, Geher went tothe deli section and reprimanded Botler and Maddox fortalking to each other while the slicing machine was inoperation and while customers were waiting to be served.In this connection, as Geher testified, he told them thatemployees could "not hang around in the deli room while[the slicing] machine is being operated" because theoperator "might hurt" herself, as had happened undersimilar circumstances in the past. Geher also told Botlerand Maddox that their talking to each other in the delisection while customers were waiting to be served was "notpolite" and was "obstructing the [customers'] view" ofwhat Botler was doing. Finally, Geher said that they wouldbe discharged "if [he] ever [saw] them again ... justhanging around in [the] deli room." Gauger, who was nearthe deli section at the time, heard the discharge warninggiven by Geher to Botler and Maddox.Following this, Geher returned to his office and calledFeldman, the vice president of the Retail Union. Findingsconcerning their conversation have already been made. Inbrief recapitulation, Feldman asked Respondent to recog-nize the Union and Geher replied, as he had earlierinformed Sam Pitarra, an organizer for the Union, that thatwould not be done in the absence of a union victory in aBoard-conducted election.About 10 minutes later Gauger went into the deli section.It was her intention to eat lunch there with Botler, the deliclerk, as she had done from time to time. When Gauger'I It will be remembered that Feldman is the vice president of the RetailUnion and had been asked by Sam Pitarra. an organizer for the Union, tohelp it obtain recognition from Respondent.9' The findings in this paragraph are based upon, and the quotationsentered the deli section, Botler was again waiting oncustomers and operating the slicing machine. Notwith-standing the discharge warning given a short time earlierby Geher to Botler and Maddox, which, as I have found,she overheard, Gauger asked Botler, as the former testified"if she wanted a soda." Botler replied that she did andasked Gauger "to wait a minute for the money."Shortly after Gauger went into the deli, Geher walked bythat section. He saw Gauger there talking to Botler whileBotler was waiting on customers and operating the slicingmachine. About 10 minutes later, Geher again walked bythe deli section and again saw Gauger there while Botlerwas waiting on a customer.Seeing this for the second time in 10 minutes, Geherasked Gauger what she was doing in the deli section.Gauger said that, although she had not yet punched hertimecard, she was on her way to lunch and was waiting toask Botler if she wanted a soda. That being the case, Gehertold Gauger, as he related, that she had "no business being[in the deli section]"; that he had "just told the girls ...that if[he saw] anyone hanging around the deli [he would]discharge them"; and that "therefore I am dischargingyou." Geher then turned to Botler and warned her, as hefurther testified, that the "next time [she was] going to bedischarged too."After discharging Gauger, Geher informed ConstantinosChrysovergis (Gus), Respondent's meat manager, that hehad "just fired ...Gauger." Upon being asked by Guswhy he had done so, Geher replied that Gauger had been"in conference with [Botler ]." 19On September 15, upon instructions from the Union,Gauger filed an unfair labor practice charge againstRespondent, alleging that her discharge had been violativeof Section 8(a)(3) of the Act. This charge was laterwithdrawn. Although the date of the withdrawal does notappear in the record, the General Counsel represents, onbrief, that Gauger withdrew her charge before, as willappear below, she sought reemployment from Respondent.A few days after Gauger's discharge, Botler quit her job.On September 24, the Union filed a charge alleging thatRespondent had constructively discharged Botler in viola-tion of Section 8(aX3) of the Act and alleging further thatRespondent had also violated Section 8(aX)(1) and (5). Thischarge was amended on October 22. As amended, theUnion's charge retained the 8(a)(l) and (5) allegations ofits original charge, eliminated the first charge's reference tothe termination of Botler's employment, and alleged in itsstead that by discharging Gauger Respondent violatedSection 8(a)(3). As set forth above (fn. I) the instantcomplaint was issued pursuant to this charge.On about October 4, during the pendency of the Union'soriginal charge alleging that Botler's quitting constituted aconstructive discharge violative of Section 8(a)(3) of theAct, but after Gauger had withdrawn her charge, Gaugerand Botler together asked Geher, Respondent's president,to return them to their jobs. Notwithstanding that he knewat this time that Gauger and Botler were members of theappearing in the text are taken from, testimony given by Josephine Shaw, ameat wrapper in Respondent's employ who was present during Geher'sconversation with Gus.504 SHOP-RITE SUPERMARKETUnion and his awareness of the Union's outstandingcharge against Respondent, based in part upon Botler'squitting some weeks earlier, Geher acceded to theirrequest. Like Gauger, Botler was still in Respondent'semploy at the time of the hearing.3. ConclusionsAlthough guiding principles are not in doubt, "Section8(a)(3) cases are difficult cases." N.LRB. v. Atlanta Coca-Cola Bottling Company, Inc., Atlanta, Georgia, 293 F.2d300, 308 (C.A. 5, 1961). Almost always present in suchcases, and the instant one is no exception, are vexatiousquestions of motive.I will assume, despite its denial, that Respondent hadknowledge, at the time of her discharge, that LillianGauger was a member of the Union. If, therefore, she wasdischarged because she supported the Union, obviously thetermination of her employment was violative of Section8(aX3) of the Act. But the facts indicate that this was notthe case.Respondent argues that Gauger's discharge was notmotivated by a purpose interdicted by the Act. Gauger wasdismissed, Respondent contends, not because of her unionmembership or activity, but because she interfered with thework of Debra Botler, its deli clerk, while Botler waswaiting on customers and operating the slicing machine, adangerous procedure under the best of circumstances.Respondent's position appears to be well taken.Unlike the explanation for a discharge offered by anemployer in another case20which "fail[ed] to stand underscrutiny," the reason given by Respondent for dischargingGauger is supported by the evidence. Thus, minutes beforeGauger's discharge, Bernard Geher, Respondent's presi-dent, warned another employee that she would bedischarged if she again entered the deli section andengaged in a conversation with Botler while Botler waswaiting on customers and operating the slicing machine, adangerous procedure when the operator's attention isdiverted.21Despite overhearing this warning, Gauger didexactly what the other employee had done. She entered thedeli section and spoke to Botler while Botler was waitingon customers and operating the slicing machine. For doingso, Gauger was discharged.Botler quit her job several days after Gauger's employ-ment was terminated. Botler's quitting does not appear tohave been related to Gauger's discharge.Even if, as Respondent argues, it did not know ofGauger's union membership at the time of her discharge,Respondent learned this a few days later when Gaugerfiled a charge alleging that her dismissal was violative ofSection 8(a)(3) of the Act. If it did not do so in any otherway, Respondent became aware of Botler's union member-ship upon the filing of the Union's charge asserting thatBotler had been constructively discharged."2 N.L.R.B, v. Dant el al. d/b./a Dant & Russell, Ltd., 207 F.2d 165, 167(C.A. 9, 1953).Z1 In this regard. note should be taken of Botler's testimony, earlier setforth. that the operator of the machine had "to give it ...undividedattention" and that while operating the machine she had "cut [herself] quitea few times when Ishe was talking and not paying attention to what Ishe Iwas doing."2! Geher denied putting these questions to Boiler. However. Botler. asDespite the foregoing and the pendency of the Union'scharge against Respondent dealing with Botler's allegedconstructive discharge and Respondent's claimed viola-tions of Section 8(aX 1) and (5) of the Act, within weeks ofthe termination of their employment, Botler and Gaugerwere rehired upon their request and were still in Respon-dent's employ at the time of the hearing.Such a course of conduct does not bespeak an employerbent on destroying its employees' interest in a union byridding itself of the Union's supporters. It seems to me that,if this had been Respondent's object, it would havedischarged Botler when it discharged Gauger. And Re-spondent certainly would not have rehired them."An unlawful purpose [in discharging an employee] isnot lightly to be inferred. In the choice between lawful andunlawful motives, the record taken as a whole must presenta substantial basis of believable evidence pointing towardthe unlawful one." N.LR.B. v. T.A. McGahey et al, 233F.2d 406, 413 (C.A. 5, 1956). Upon careful consideration ofthe record, I do not find such a "substantial basis" to bepresent in connection with Gauger's discharge.Accordingly, upon consideration of the entire record, Iconclude that the General Counsel has not established by apreponderance of the evidence, that Respondent violatedSection 8(a)(3) of the Act by discharging Gauger. My orderwill, therefore, provide for the dismissal of paragraph 8 andthe relating portions of paragraphs II and 12 of thecomplaint.B. Facts, Contentions, and Conclusions ConcerningRespondent's Alleged Violations of Section 8(a)(l) ofthe ActThe complaint alleges that Respondent engaged in"extensive and pervasive" violations of Section 8(a)(I) ofthe Act. These, the complaint asserts, consisted of interro-gating and threatening employees, promising them benefitsto induce them to reject the Union, and creating theimpression that their union activity was under surveillance.I. InterrogationOn September 13, 1976, Bernard Geher, Respondent'spresident, interrogated Debra Botler, the deli clerk, andRobert Hicks, then employed as a meatcutter, about theUnion. In both cases, Geher called the employees awayfrom the place where they normally worked and he offeredneither assurances against reprisal for answering hisquestions.Concerning Hicks, Geher asked him, as Hicks testifiedand Geher admitted, "if [he] knew anything about theUnion [and] if [he] signed [a] union card." RegardingBotler, Geher asked her, as she related, "what is going on...who is trying to organize the Union." 22has already been noted, was in Respondent's employ at the time of thehearing. Her testimony, adverse to Respondent. was therefore given atconsiderable risk of economic reprisal, including loss of employment. Thus.having much to lose, her testimony, damaging to Respondent, was in a sensecontrary to her own interest and for this reason not likely to be false.Georgia Rug Mill, 131 NLRB 1304. 1305 (1961), modified on other grounds308 F.2d 89 (C.A. 5, 1962). Accordingly, I credit Botler and not Geher. Forthe same reason I will make similar credibility resolutions in all other(Continued)505 DECISIONS OF NATIONAL LABOR RELATIONS BOARDConstantinos Chrysovergis (Gus), the manager of Re-spondent's meat department, who I have found to be asupervisor, also interrogated Respondent's employees.Thus, as Gus admitted, on about September 13, he askedDorothy Maddox, then employed in the meat department,whether she had signed a union card. As Gus furtheradmitted, he put a similar question to Hicks on aboutSeptember 20.On September 16, Gus questioned a third employee,Josephine Shaw, a meat wrapper, concerning her relation-ship to the Union. He inquired of Shaw, as she testifiedwithout contradiction, if she "was for the Union" andwhether she knew "anything about the Union."In none of the foregoing situations did either Geher,Respondent's president, or Gus offer assurance againstreprisal to the employees they questioned. And, as foundregarding Geher's questioning of Hicks and Botler, hecalled them away from their normal places of work. Bothcircumstances imparted a coercive nature to the interroga-tion. Blackman-Uhler Chemical Division-Synalloy Corpora-tion, 220 NLRB 52, 57 (1975). By such interrogationRespondent violated Section 8(a)(1) of the Act.2. ThreatsOn September 13, in a conversation with Debra Botler,Respondent's deli clerk, Bernard Geher, Respondent'spresident, said to her, as Botler recounted and Geherdenied,23"I thought you needed a job." Following this,Geher stated "the Union [won't] get in." I construe this asa not too thinly veiled threat that if the Union did "get in"Botler would lose her job.On September 18, while Constantinos Chrysovergis(Gus), the supervisor of Respondent's meat department,Robert Hicks, a meatcutter, and Josephine Shaw, a meatwrapper, were talking about the Union, Gus stated, asShaw testified, again without contradiction, that "when thestock clerks got their union24 ...some of them got a dropin pay ...like if they were $3.50, they went back to$2.30."On the same day, Gus, Hicks, and Shaw discussed wageincreases for employees in the meat department. In thisconnection, Gus told Hicks and Shaw, as the latter furthertestified, that they "deserved a raise [but that Geher,respondent's president,] wasn't going to give [them] a raisebecause the Union was coming in." 25It thus appears that, on September 13 and 18, Respon-dent's employees were threatened with reprisals upon theUnion's advent, including loss of jobs, reduction in wages,and denials of deserved wage increases. Such threats, beingsituations where the testimony of an employee witness is denied by eitherGeher or Constantinos Chrysovergis who, I have found, is a supervisor. Inmaking these credibility resolutions, I am mindful, as was the court in L S.A ires & Co. v. N. L. R.B. 551 F.2d 586 (C.A. 4, 1977), that Sec. 8(a)(4) of theAct proscribes "discrimination against an employee because he has ...given testimony under 1thel Act." This protection, however, is of smallconsolation to an employee who is out of a job because he testified againsthis employer in a proceeding brought under the Act. Furthermore. Sec.8(aX4) is of little significance here in assisting me to determine credibility inthe situation set forth above because it was not shown that the employeewitnesses in question were aware of its provisions.:23 For the reasons set forth in fn. 22 1 discredit Geher's denial.24 The stock clerks in Respondent's employ are represented by the Retailinherently coercive, are violative of Section 8(a)(1) of theAct.3. Promises of benefitOn September 18, Gus, the meat department supervisor,and Dorothy Maddox, then employed in the meatdepartment, were working together in Respondent's refrig-erator. While they were so engaged, Gus informedMaddox, as she related without contradiction, that he had"told [Bernard Geher, Respondent's president,] to give[the] people [in the meat department] a raise and ...acontract." Upon Maddox's inquiry as to what Gus meant"by contract," Gus explained, "you know ... after [you]drop the Union [Geher] couldn't back out if [there was] acontract that all the people signed."Gus' foregoing statement to Maddox was clearly apromise on Respondent's part to increase the wages of themeat department employees, provided, as Gus put it, they"drop[ped] the Union." Promises of this nature are clearlyviolative of Section 8(a)(1) of the Act. Free-Flow PackagingCorporation, 219 NLRB 925, 928 (1975); cf. N.LR.B. v.Exchange Parts Company, 375 U.S. 405, 409 (1964).4. Creating the impression of surveillanceOn a day in September26while Josephine Shaw, a meatwrapper, was at work in the meat room, Gus told her, asShaw testified, that Bernard Geher, Respondent's presi-dent, "knows that there [are) four people that signed forthe Union." Gus then named the people known to Geheras having "signed for the Union."27For an employer to tell an employee during a union'scampaign to obtain recognition that the identity of theemployees supporting the Union is known is to create theimpression that the employees' union activity is undersurveillance. Rafael, Igartua, Aguadilla Children's WearPlant, 174 NLRB 615, 618 (1969). Conduct of this type onthe part of an employer is violative of Section 8(a)(1) of theAct because it "tend[s] to restrain and interfere with ...employees in the exercise of their rights guaranteed underthe Act." Mitchell Plastics, Incorporated, 159 NLRB 1574,1576 (1966).Upon all of the foregoing, I conclude that Respondentviolated Section 8(a)(1) of the Act by coercively interrogat-ing employees concerning the Union; threatening employ-ees with reprisals for supporting the Union, includingdischarge, reduction of wages, and the denial of benefits;promising employees wage increases and the denial ofbenefits; promising employees wage increases to dissuadethem from supporting the Union; and creating theUnion with which, it will be remembered, Respondent entered into acontract on January 1, 1976.25 Gus denied having said this. Shaw, however, was in Respondent'semploy at the time of the hearing. Because of this, and for reasons alreadyexplicated, I do not credit Gus' denial.26 The record is not very clear as to the date on which the incident hereto be recounted occurred, but it appears to have been on about September16.27 Gus denied telling this to Shaw but, as I have several times stated, incases of conflict between the testimony of a witness in the employ ofrespondent at the time of the hearing, as Shaw was, and Gus, I will credit theemployee witness.506 SHOP-RITE SUPERMARKETimpression that employees' union activity was undersurveillance.C. Facts, Contentions, and Conclusions ConcerningRespondent's Alleged Violation of Section 8(a)(5) ofthe ActInsofar as is here pertinent, the complaint alleges thatRespondent violated Section 8(a)(5) of the Act by refusingto bargain with the Union. The complaint further alleges,as an integral part of this unfair labor practice, Respon-dent's independent violations of Section 8(a)(1).As I have already found, on September 10 and 13, 1976,after a majority of the employees in Respondent's meatdepartment28had signed cards authorizing the Union toact as their bargaining representative, the Union requestedthat Respondent bargain with it. Respondent refused to doso in the absence of a victory by the Union in a Board-conducted election.In determining whether an employer unlawfully refusedto bargain by an outright refusal to recognize a unionrepresenting a majority of its employees in an appropriateunit, as is the case here, the employer's conduct when facedwith the union's bargaining request must be assessed. If, insuch a situation, the employer engages in serious unfairlabor practices, it also violates Section 8(aX5) of the Act.Trading Port, Inc., 219 NLRB 298, 301 (1975)."The serious character and lasting impact on employeesof. ..unfair labor practices [including coercive interroga-tion, threatening employees with discharge, and otherreprisals to discourage their union membership andsupport, and engaging in surveillance of employees' unionactivity] cannot ...be too strongly emphasized." OlsonBodies, Inc., 206 NLRB 779 (1973). To promise employeesbenefits to induce them to reject a union has also been heldto be a serious unfair labor practice. De Luca Brothers, Inc.,201 NLRB 327, 333 (1973).As has been found, Respondent engaged in all of theserious unfair labor practices just enumerated. Further-more, Respondent did so within a period of 5 days after theUnion requested that Respondent bargain with it as therepresentative of the meat department employees.Accordingly, in consideration of the foregoing andtaking into account the fact that Respondent's seriousunfair labor practices were committed almost immediatelyfollowing the Union's request for bargaining, I concludethat Respondent violated Section 8(aX5) of the Act byrefusing to bargain with the Union.VI. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's unfair labor practices occurring in connec-tion with its operations set forth in section 1, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.-" As has also been found. the meat department employees constitute anappropriate collective-bargaining unit.VII. THE REMEDYHaving found that respondent engaged in unfair laborpractices within the meaning of Section 8(aX)(1) and (5) ofthe Act, my order will require Respondent to cease anddesist therefrom and to take such affirmative action as willeffectuate the purposes of the Act. Concerning the latter,the General Counsel urges, and Respondent resists, theentry of a bargaining order.In support of its position Respondent argues on briefthat, "if any violations are found ... they be remedied bythe application of traditional measures, as they could nothave been so coercive as to preclude the holding of a fair,reliable election." I do not agree.Although "a bargaining order ... is strong medicine,"29it should be prescribed as the Supreme Court held inN.LR.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 610(1969), "as a remedy for a § 8(a)(5) refusal to bargainwhere an employer has committed independent unfairlabor practices which have made the holding of a fairelection unlikely or which have in fact undermined aunion's majority ...." The Court went on to say, quotingin part from Franks Bros. Company v. N.LR.B., 231 U.S.702, 704 (1944), that in such cases if the Board were to"enter only a cease-and-desist order and direct an election...it would in effect be rewarding the employer andallowing him to 'profit from [his] own wrongful refusal tobargain.' " Finally, and by way of summarizing its lengthydiscussion on this point, the Court stated 30that where "thepossibility of erasing the effects of past [unfair labor]practices, and of ensuring a fair election ...is slight andthat employee sentiment once expressed through cardswould, on balance, be better protected by a bargainingorder, then such an order should issue."The foregoing principles indicate that a bargaining ordershould issue here. Respondent's threats to discharge aunion adherent, to deprive employees of merited wageincreases "because the Union was coming in," and toreduce the wages of meat department employees should theUnion succeed in becoming their bargaining representativewould, if carried out, result in loss of work and income. It iswell settled that such threats have an enduring quality,cause defections from unions, and tend to destroy a union'smajority status.In discussing the effect of threats of the nature hereunder consideration the Board stated, even before Gissel,that they are "likely to have the most substantial impactupon employee attitudes and reactions [and] may well besufficiently pervasive in their impact to prevent a fairelection and to undermine a union's support". Cohen Bros.Fruit Company, 166 NLRB 88, 90 (1967).In Cohen the Board's conclusion was based on threats"directed at no more than 2 employees in a unit of 15." Inthe instant case the "impact" of threats in preventing a fairelection and in undermining the Union is deeper, havingbeen directed at three employees in a unit of eight.In deciding that an order requiring Respondent tobargain with the Union is warranted, I have also taken intoaccount the statement made by Respondent's meat29 N.L.R. B. v. Flomatic Corporation, 347 F.2d 74. 78 (C.A. 2, 1%965).30 395 U.S. 614-615.507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment manager to a meat department employee thathe had told Respondent's president to give the employeesin the department "a raise" if they would "drop theUnion." The lingering effect of such a statement makesslight the possibility of conducting a fair election. Cf. C. &G. Electric, Inc., 180 NLRB 427 (1969).Accordingly, my order will require Respondent tobargain with the Union upon request.Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. Constantinos Chrysovergis, the manager of Respon-dent's meat department, is a supervisor within the meaningof Section 2(11) of the Act.4. By the following conduct Respondent has engaged,and is engaging, in unfair labor practices within themeaning of Section 8(a)(1) of the Act.(a) Coercively interrogating employees concerning theirattitudes toward, knowledge of, and activities on behalf ofthe Union.(b) Threatening, upon the Union's advent, to dischargean employee and to deny wage increases to employees.(c) Threatening to reduce the wages of meat departmentemployees upon the Union's becoming their bargainingagent.(d) Promising wage increases to meat departmentemployees to dissuade them from supporting the Union.(e) Creating the impression that employees' unionactivity was under surveillance.5. Respondent did not engage in unfair labor practiceswithin the meaning of Section 8(a)(3) or (1) of the Act bydischarging Lillian Gauger.6. All meat department employees, including fish anddelicatessen clerks, cutters, weighers, and wrappers, butexcluding all other employees, guards, and supervisors asdefined in the Act, constitute a unit appropriate forcollective bargaining.7. At all material times, the Union has represented amajority of the employees in the unit set forth inConclusion of Law 6, above.8. By failing and refusing since September 13, 1976, torecognize and bargain with the Union as the exclusivecollective-bargaining representative of the employees in theunit set forth in Conclusion of Law 6, above, Respondenthas engaged, and is engaging, in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.9. The unfair labor practices engaged in by Respon-dent, as set forth in Conclusions of Law 4 and 8 above,affect commerce within the meaning of Section 2(6) and (7)of the Act.:" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and Order herein shall, as provided in Sec. 102.48 of the RulesUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER31The Respondent, Shop-Rite Supermarket, Inc., Balti-more, Maryland, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Coercively interrogating employees concerning theirattitudes toward, knowledge of, activities on behalf of, oras to any other matter relating to Amalgamated Meatcut-ters and Butcher Workmen of North America, Local 117,affiliated with Amalgamated Meatcutters and ButcherWorkmen of North America, AFL-CIO, or any otherlabor organization.(b) Threatening employees with discharge, denial ofwage increases, or with any other form of reprisal, oreffectuating any such threats, for joining, assisting, or inany manner supporting Amalgamated Meatcutters andButcher Workmen of North America, Local 117, affiliatedwith Amalgamated Meatcutters and Butcher Workmen ofNorth America, AFL-CIO, or any other labor organiza-tion.(c) Threatening employees with wage reductions, denialof wage increases, or with any other form of reprisal, oreffectuating any such threats, should Amalgamated Meat-cutters and Butcher Workmen of North America, Local117, affiliated with Amalgamated Meatcutters and ButcherWorkmen of North America, AFL-CIO, or any otherlabor organization, become the collective-bargaining repre-sentative of any of its employees.(d) Promising or granting wage increases or any otherform of benefits to dissuade employees from joining,assisting, or in any manner supporting AmalgamatedMeatcutters and Butcher Workmen of North America,Local 117, affiliated with Amalgamated Meatcutters andButcher Workmen of North America, AFL-CIO, or anyother labor organization.(e) Engaging, attempting to engage, or giving employeesthe impression that it is engaging in surveillance ofemployees' union activity.(f) Failing or refusing to recognize or bargain withAmalgamated Meatcutters and Butcher Workmen ofNorth America, Local 117, affiliated with AmalgamatedMeatcutters and Butcher Workmen of North America,AFL-CIO, as the exclusive collective-bargaining represent-ative of its employees in the following appropriate unit:All meat department employees, including fish anddelicatessen clerks, cutters, weighers, and wrappers, butexcluding all other employees, guards and supervisorsas defined in the National Labor Relations Act, asamended,or failing or refusing, upon request, to bargain withAmalgamated Meatcutters and Butcher Workmen ofNorth America, Local 117, affiliated with Amalgamatedand Regulations, be adopted by the Board and become its findings,conclusions, and Order, and all objections thereto shall be deemed waivedfor all purposes.508 SHOP-RITE SUPERMARKETMeatcutters and Butcher Workmen of North America,AFL-CIO, respecting rates of pay, wages, hours, or otherterms or conditions of employment of its employees in theaforesaid appropriate unit.(g) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the NationalLabor Relations Act, as amended, or to refrain from any orall such activities, except to the extent that such rights maybe affected by an agreement requiring membership in alabor organization as a condition of employment inconformity with Section 8(aX3) of the Act.2. Take the following affirmative action which, it isfound, will effectuate the policies of the Act:(a) Upon request, bargain with Amalgamated Meatcut-ters and Butcher Workmen of North America, Local 117,affiliated with Amalgamated Meatcutters and ButcherWorkmen of North America, AFL-CIO, as the exclusivecollective-bargaining representative of the employees in theaforesaid appropriate unit respecting rates of pay, wages,hours, or other terms or conditions of employment, and, ifan understanding is reached, embody such understandingin a signed agreement.(b) Post at its premises copies of the attached noticemarked "Appendix."32Copies of said notice, on formsprovided by the Regional Director for Region 5, afterbeing duly signed by Respondent's authorized representa-tive, shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 5, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that paragraph 8 and the relatingportions of paragraphs 11 and 12 of the complaint be, andthey hereby are, dismissed.:1 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing before an Administrative Law Judge, atwhich all parties had the opportunity to present evidenceand arguments, it has been decided that we, Shop-RiteSupermarket, Inc., have violated the National LaborRelations Act. We have therefore been ordered to post thisnotice and carry out its terms.WE WILL NOT question you about anything con-nected with Amalgamated Meatcutters Union, Local117, or any other union.WE WILL NOT discharge you, refuse to give you payraises, or do anything else to your disadvantage, andWE WILL NOT threaten to do any of these things becauseyou signed a card for, joined, helped, or supportedAmalgamated Meatcutters Union, Local 117, or anyother union.WE WILL NOT reduce your wages, refuse to give youpay raises, or do anything else to your disadvantage,and WE WILL NOT threaten to do any of these things, ifAmalgamated Meatcutters Union, Local 117, or anyother union, becomes, or has become, your bargainingrepresentative.WE WILL NOT give you, and WE WILL NOT promise togive you, pay raises or anything else to make you wantto reject, or refuse to join, support, or help Amalga-mated Meatcutters Union, Local 117, or any otherunion.WE WILL NOT spy on your union activity or makeyou believe that we have spied, or are spying, on yourunion activity.WE WILL NOT in any other way interfere with anyright given you by the National Labor Relations Act.WE WILL recognize Amalgamated MeatcuttersUnion, Local 117, as the union of our meat departmentemployees.WE WILL, if we are asked to do so, bargain withAmalgamated Meatcutters Union, Local 117, aboutour meat department employees' rates of pay, wages,working hours, and other matters relating to the workof our meat department employees. If we come to anagreement about any of these things with AmalgamatedMeatcutters Union, Local 117, WE WILL put thatagreement in writing and sign it.SHOP-RITE SUPERMARKET,INC.509